Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
	This action is in response to papers filed June 7, 2021. Claims 1, 3, 7, 9, 17, 19, 26-27, 31, 36, 38-40, 51 and 52 are currently pending. Claims 1 and  3 have been amended, claims 2, 16, 24 and 57-58 have been canceled by Applicants’ amendment filed on June 7, 2021. No claims were newly added. 
 	Applicants’ election without traverse of Group I, claims 1-3, 7, 9, 16-17, 19, 24, 26-27, 31, 36, 38, (claims 2, 16 and 24  now canceled) drawn to a method of treating phenylketonuria (PKU), in Applicants’ response filed on November 25, 2020 was previously acknowledged. Additionally, Applicants’ election of the following species was previously acknowledged:
• Codon optimized mRNA (claim 31): SEQ ID NO: 3. 
• Modified nucleotides (claim 36): pseudouridine. 
• Unmodified mRNA (claim 38): SEQ ID NO: 1. 

	Claims 39-40, 51-52 and 57-58 (claims 57-58 now canceled) were previously withdrawn from consideration by the examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. The previous office action was made FINAL by the Examiner.
The terminal disclaimer filed on 6/7/2021  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 9,522,176 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
                                Cross-Reference to Related Application 
In response to Applicant’s amendment of the specification filed on 6/7/2021 to reflect the status of the now U. S. Patent No. 10,208,295 corresponding to U.S. application serial No. 15/349,720, the objection to the specification has been withdrawn.
Obviousness Type Double Patenting - No Secondary Reference(s)
In view of Applicants’ terminal disclaimer over U.S. Patent No. 9,522,176, the rejection of claims 1, 3, 7, 9, 17, 19, 26-27, 31, 36, 38-40 and 51-52 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent 9,522, 176 has been withdrawn.  
Applicants’ arguments are moot in view of the withdrawn rejection. 

Claim Rejections - 35 USC § 112 - enablement
 	In view of Applicants’ amendment of claim 1, the rejection of claims 1, 3, 7, 9, 17, 19, 26-27, 31, 36 and 38 under 35 U.S.C. 112, first paragraph, has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Obviousness Type Double Patenting - No Secondary Reference(s)
This is rejection has been modified as necessitated by amendment of the claims in the response filed 6/7/2021.
Claim 1 of the ‘758 patent is directed to 
A method of delivery of messenger RNA (mRNA) for in vivo production of protein, comprising administering systemically to a subject in need of delivery a composition comprising an mRNA encoding a protein, encapsulated within a liposome such that the administering of the composition results in the prolonged stable expression of the protein encoded by the mRNA in the liver; wherein the protein encoded by the mRNA is an enzyme, a hormone, a receptor or an antibody; and wherein the liposome comprises one or more cationic lipids, one or more non-cationic lipids, one or more cholesterol-based lipids and one or more PEG-modified lipids and has a size less than about 100 nm.

Claim 1 of the instant invention is directed to: 
 A method of treating phenylketonuria (PKU), comprising administering to a subject in need of treatment a composition comprising an mRNA encoding phenylalanine hydroxylase (P AH), wherein the mRNA comprises a coding nucleotide sequence at least 90% identical to SEQ ID NO:3, wherein the mRNA is encapsulated within a liposome with a size of less than 100 nm, and wherein administration of the composition at an effective dose and at an administration interval results in increased PAH protein level in the liver and in reduced phenylalanine level in the serum as compared to the baseline of PAH and phenylalanine levels before the treatment.
 the mRNA to encode PKU having 90% sequence identity with the nucleotide of SEQ ID NO:3 of 1359 nucleotides in length. 
Before the effective filing date of the claimed invention, Ding, et al., exemplified prior art that teaches that administration of PAH gene was known in the art as a therapy for PKU (abstract). 
Additionally, Bancel et al., discloses mRNA molecules for expression of Phenylalanine Hydroxylase (page 116-117, Table 6), including a nucleotide sequence identified as SEQ ID NO: 1532 of 1356 nucleotides in length having 99.8% sequence identify with the claimed nucleotide of SEQ ID NO:3.

    PNG
    media_image1.png
    269
    704
    media_image1.png
    Greyscale

Therefore, in view of the benefits of treating PKU by administering a  PAH gene as disclosed by Ding et al., and the known nucleotide sequence encoding the PAH enzyme, it would have been prima facie obvious for one of ordinary skill in the art, to select an mRNA encoding PAH having at least 90% sequence identity to the claimed nucleotide of SEQ ID NO:3 to arrive at the instantly claimed invention. 
Response to Applicants’ Arguments pertaining to the teachings of Ding and Bancel.
(i.e., DNA delivery) and the shortcomings thereof.”, 2) “Ding at page 3. The authors go on to detail the inconsistent result for both in vitro and in vivo studies, finally  concluding that "despite the different non-viral and viral gene transfer approaches that have been examined, none of them seem to hold great promise for future clinical trials until an appropriate gene transfer vector is designed”, 3), ” Bancel also does not teach any experiments demonstrating that injecting a composition comprising PAH encoding mRNA can be used to treat phenylketonuria (PKU)”, and 4) “There are 194 examples disclosed in Bancel. However, not any single example discloses any data that any of the mRNA disclosed in Bancel achieved any therapeutic efficacy in a disease model”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), Ding et al., is cited a prior art disclosing what was routine and well known in the art. That is: to treat phenylketonuria (PKU) by delivering into the liver or other organs  non-viral vectors and viral vector comprising a DNA sequence encoding and expressing PAH, wherein Phenylketonuria (or PKU) is a well-known and widespread genetic disease caused by deficiency of the hepatic enzyme phenylalanine hydroxylase responsible for converting phenylalanine to tyrosine in the liver (see page 5, col.1). With regard to Applicant’s argument that Ding does not teach the entire claimed subject matter, the Examiner agrees.  However, Ding is not applied alone, but in combination with Bancel et al., and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
Regarding 3) and 4), Bancel explicitly teaches the benefits of systemic intravenous administration of mmRNA as a lipidoid to target the liver, said lipidoid with a mean particle size 
Furthermore, there is no requirement that the prior art actually reduce to practice any single embodiment.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they 
Claim Rejections - 35 USC § 102/103
Claim(s) 1, 3, 7, 9, 17, 19, 26-27, 31, 36 and 38 remain rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bancel et al., (WO 2013/151666 A2, Publication date 10 October 2013, of record; Details for Application 14521323 and Search Result 20150810_142859_us-14-521-323-3.rni. Result No. 1.; of record) in view of Ding et al., (2004; Mol Genet Metab pp.  3-8). This is rejection has been modified as necessitated by amendment of the claims in the response filed 6/7/2021.
Regarding claim 1, teaches compositions and methods for the treatment of patients with complete protein deficiency comprising modified mRNA molecules (mmRNA)  including  mRNA for expression of Phenylalanine Hydroxylase (page 116-117, Table 6, page 69; Table 205; page 35, para. [000167][000218]). At page 117, Bancel et al., describes an RNA molecule encoding PAH and identified as SEQ ID NO: 1532 (SEQ ID NO: 1532  is 1356 nucleotides in length) having 99.8% sequence identity with the mRNA of SEQ ID NO:3 (SEQ ID NO:3 is 1359 

    PNG
    media_image2.png
    112
    696
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    93
    646
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    269
    704
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    287
    860
    media_image4.png
    Greyscale

Bancel et al., teaches that mRNA is encapsulated in liposomes (page 247; para. [000544]; page 254, para. [000563]) and optimized intravenous liposome formulations having a mean 


    PNG
    media_image5.png
    209
    695
    media_image5.png
    Greyscale

 Before the effective filing date of the claimed invention, Ding et al., discloses non-viral gene transfer approaches to deliver PAH into liver or other organs for the treatment of PKU as alternative therapy to life-long phenylalanine-restricted dietary therapy.
It would have been prima facie obvious for one of ordinary skill in the art to treat PKU by administering to a subject in need thereof an mRNA having at least 90% identity to the nucleotide of SEQ ID NO: 3 and encoding PAH, wherein the mRNA is encapsulated  within a liposome with a size of less than 100 nm as taught by Bancel et al.,  Moreover, in view of the teachings of Ding et al., on the treatment of PKU patients by administration to the liver of PAH and Bancel et al., on administration of a formulation at a single and/or a range of time intervals, a 
Regarding claims 3 and 7, Bancel et al., that  liposome formulations are composed of 3 to 4 lipid components in addition to the mRNA including  cationic lipids, PEG-c-DMA( page 254, para. [000563];page 256; para. [000567]).
Regarding claim 9, Bancel et al., states, “In one example … the liposome formulation was composed of 57 .1 % cationic lipid,” (page 256; para. [000567]).
Regarding claim 17, Bancel et al., discloses formulations administered at dosage levels sufficient to deliver from about 0.1 mg/kg to about 40 mg/kg (page 322; para. [000775]). 
Regarding claim 19, Bancel et al., discloses formulations for intravenous delivery (page 323, para.[000776]; page 338, para.[000820])
Regarding claims 26, Bancel et al., discloses lipid nanoparticles comprising mRNA encoding of EPO, G-CSF, and Factor IX are administered to mice and serum is analyzed by ELISA to determine the protein expression of EPO, G-CSF, and Factor IX (page 623; para. [0001599]), making obvious increased serum PAH protein level, after administration absent any factual evidence to the contrary. 

Regarding claim 31, Bancel et al., the target polynucleotide sequence and/or any flanking sequences may be codon optimized (page 57; para. [000244]).
Regarding claims 36 and 38, Bancel et al., discloses modified nucleotides (page 206; para. [000422]) and unmodified nucleotides (page 370; para. [000916]).
Response to Applicants’ Arguments as they apply to rejection of claims 1, 3, 7, 9, 17, 19, 26-27, 31, 36 and 38 under 35 USC § 103
	At pages 9-10 of the remarks filed on 6/7/2021, Applicants essentially argue that: 1) “
Bancel is not directed to a method of treating phenylketonuria (PKU), wherein the treatment comprises administering an mRNA comprising a coding nucleotide sequence at least 90% identical to SEQ ID NO:3, as required by currently amended claims. Applicant respectfully points out that SEQ ID NO: 1532 of Bancel is merely one DNA sequence encoding Phenylalanine Hydroxy lase listed among 21,738 sequences which practically cover the entire human genome.” 2) “Bancel does not teach or disclose an mRNA "coding nucleotide sequence at least 90% identical to SEQ ID NO:3.” 3) “Bancel does not provide any basis for reasonable expectation of success that a specific sequence, out of its 21,738 sequences disclosed, can be used to effectively treat a particular disease, PKU, which was not even mentioned anywhere in its 846 pages of specification; not to mention that the administration of such an mRNA would result in reduced phenylalanine level in the serum as compared to the baseline phenylalanine level before the treatment, a specific and vigorous efficacy standard set forth by FDA.”, 4) the Applicant's claimed composition for treating PKU is not a predicted use of any of the elements taught in Bancel or any other cited art,  and 5) “Ding does not mention the use of mRNA for treatment of PKU, let alone the use of an mRNA comprising at least 90% nucleotide sequence identity to SEQ ID NO: 3. Ding is merely a review article that provides an overview of the strategies that have been attempted for gene delivery and an invitation to researchers to find a solution for the short comings of gene therapy. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), in contrast to Applicants’ arguments,  Bancel discloses a nucleic acid sequence encoding phenylalanine hydroxylase (PAH), said nucleic acid sequence having at least 90% sequence identity with the nucleic acid sequence of SEQ ID NO:3, and further expression of the modified mRNA molecules (mmRNA) encoding PAH (page 697; Table 205). Bancel teaches cationic lipid formulations for intravenous administration to target the liver, spleen, lung and kidney, (page 601, para [0001577]; Table  148).  Moreover, Bancel discloses treatment of diseases associated with one or more therapeutic proteins or peptides, including diseases characterized by dysfunctional or aberrant protein activity (paragraphs [000168]-[000169]; [000184],[000812], [000813]), and regimes of administration (paragraph [000773]), wherein  delivery of PAH into liver or other organs for the treatment of PKU was routine and well known in the art before the effective filing date of the claimed invention, as evidenced by Ding. The practitioner in the art would readily understand that administering a composition  encodes Phenylalanine Hydroxylase having at least 90% identity to SEQ ID NO:3, which is listed among 21,738 sequences encoding other peptides/proteins does not undermine the rejection of record, nor does it somehow suggest that Bancel is not enabled for any disclosure therein.  In other words, the practitioner in the art would readily understand that the nucleotide sequence identified as SEQ ID NO: 2098, for example, listed among 21,738 sequences encoding phosphorylase kinase beta (Table 6, page 117) is not enable for treating PKU. 
There is no requirement that the prior art actually reduce to practice any single embodiment.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Nonpreferred embodiments constitute prior art.
Regarding 3) and 4) , it is acknowledged that a specific and vigorous efficacy standard set forth by FDA it not a determining issue with respect to patentability; however, in this case the issue is not a specific and vigorous efficacy per se, but rather where administration of an mRNA encoding phenylalanine hydroxylase (PAH) comprising a coding nucleotide sequence at least . Ding et al., is cited as a review article supporting that Phenylketonuria (or PKU) is a well-known and widespread genetic disease caused by deficiency of the hepatic enzyme phenylalanine hydroxylase responsible for converting phenylalanine to tyrosine in the liver, wherein PAH deficiency leads to hyperphenylalaninemia (HPA), a dramatic increase in blood phenylalanine concentration. Applicant has not articulated why the combination of Bancel and Ding isn’t actually enabled for the treatment of PKU given the teachings therein, or why there would not be any expectation of success, that a practitioner using administering an mRNA encoding phenylalanine hydroxylase (PAH) comprising a coding nucleotide sequence at least 90% identical to SEO ID NO: 3, wherein the mRNA is encapsulated within a liposome with a size of less than 100 nm, and administered formulation at a single and/or a range of time intervals ([0001281][0001349])  as suggested by Bancel, would not be successful in increasing PAH protein level in the liver and in reducing phenylalanine level in the serum.
Regarding 5), Ding et al., is cited a prior art disclosing what was routine and well known in the art. That is: to treat phenylketonuria (PKU) by delivering into the liver or other organs  non-viral vectors and viral vector comprising a DNA sequence encoding and expressing PAH (see page 5, col.1). With regard to Applicant’s argument that Ding does not teach the entire claimed subject matter, the Examiner agrees.  However, Ding is not applied alone, but in combination with Bancel et al.,, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
Conclusion
 	Claims 1, 3, 7, 9, 17, 19, 26-27, 31, 36 and 38 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633